Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This action is a non-final, first office action in response to application 16/506,548 filed on July, 09, 2019. Claim(s) 1-22 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	
	Step 2A Prong 1: Independent Claim(s) 1 and 12, recites an entity that will receive a customer request to return an item, which, the entity will then determine a return location for the item based on inventory information at the return location. The entity will then select a return location and provide a shipping label to the customer for returning the item. Independent Claim(s) 1 and 12, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic principles or practices and/or managing personal behavior or  Independent Claim(s) 1 and 12, recite(s) “receiving an indication of a return of an item,” “obtaining related inventory information,” “selecting a physical return location for returning the item based on the related inventory information, wherein selecting the physical return location is based on inventory management,” “conveying an output associated with the selected physical return location by sending  a shipping label associated with the selected physical return location,” function(s)/step(s) are merely certain methods of organizing human activity: fundamental economic and/or managing personal behavior or relationships or interactions between people. For instance Independent Claim(s) 1 and 12, are similar to using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc., 873 F.3d 905, 911, 124 USPQ2d 1502, 1506 (Fed. Cir. 2017). Here, in this case an entity receiving a customer return request, which, the entity will then determine a return location for the customer to bring the return item based on the amount of inventory that is located at the return site. The entity will then provide a shipping label that is associated with the item return location address for returning the item. The mere recitation of generic computer components (Claim 1: attachable device; and Claim 12: an interface, an inventory database, a processor, a memory, and an attachable device) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 12, recite an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application because Independent Claim(s) 1 and 12, as a whole describes how to generally “apply,” the concept(s) of “receiving,” “obtaining,” “selecting,” “conveying,” and “sending,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: attachable device; and Claim 12: an interface, an inventory database, a processor, a memory, and an attachable device). Examiner, notes that an attachable device, an interface, an inventory database, a processor, and a memory, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP
2106.05(f)). Here, the additional elements are merely receiving and transmitting information which is no more than “applying,” the judicial exception. Also, similar to, Ameranth, where the court found that printing or downloading generated menus was consider to be insignificant application, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that are insignificant application when the system will send a customer a shipping label, which, the shipping label can be sent electronically for printing thus receiving a shipping label for printing at best amounts to insignificant application, which, is a form of insignificant extra-solution activity. Examiner, further, notes that the courts have indicated certain computer-functionality as not being sufficient to show improvements, which, affixing a barcode to a mail object in order to more reliably identify the sender and speed up mail processing, without any limitations specifying the technical details of the barcode or how Secured Mail Solutions, LLC v. Universal Wilde, Inc., 873 F.3d 905, 910-11, 124 USPQ2d 1502, 1505-06 (Fed. Cir. 2017), also see MPEP 2106.05(a)(I). Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, are not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element(s) (i.e., processor and memory) are considered insignificant extra-solution activity, see above analysis. Similar to, Symantec, the court found that receiving or transmitting data over a network are well-understood, routine, and conventional computer function(s). Here, the applicant has provided that the processor is able receive return information from a buyer via a network, as taught in applicant’s specification paragraph(s) 0074 and 0079. Also, similar to, Versata Dev. Group v. Sap Am., Inc., where the court found that storing and retrieving information in memory are well-understood, routine, and conventional computer function(s). Here, the applicant has provided that the memory is able to store a set of instructions, which, helps it process a return indication of a buyer, as taught in applicant’s specification paragraph(s) 0020 and 0044. Thus, even when viewed as a 

	Claim(s) 2-9 and 13-20: The various metrics of Dependent Claim(s) 2-9 and 13-20 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1 and 12, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea

	Claim(s) 10 and 21: The additional limitation of “conveying,” and “sending,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1 and 12. The attachable device and IoT chipset, is recited so generically that they represent no more than mere instruction to apply the judicial exception on a computer. The recitation of “wherein conveying an output associated with the selected physical return location by sending a shipping label associated with the selected physical return location associated with the selected physical return location,” is merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. Thus, this limitation is not meaningfully integrated into a practical application, or significantly more. Even when considered in combination, the additional element(s) represent mere instructions to apply an exception, which, do not provide an inventive concept. Therefore, these claim(s) are not eligible.

	Claim(s) 11 and 22: The additional limitation of “obtaining,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1 and 12. The inventory API, is recited so generically that they represent no more than mere instruction to apply the judicial exception on a computer. The recitation of “where obtaining the related inventory information,” is merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. Thus, this limitation is not meaningfully integrated into a practical application, or significantly more. Even when considered in combination, the additional element(s) represent mere instructions to apply an exception, which, do not provide an inventive concept. Therefore, these claim(s) are not eligible.

	The dependent claim(s) 2-11 and 13-22 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), extra- solution activity, and well-understood, routine, and conventional computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-22 are not patent eligible.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

	Claim(s)  1, 6-9, 11-12, 17-20, and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1 and 6-7 of copending Application No. 16/506,532 (hereinafter “the 532 application”) in view of Anthony et al. (US 8,156,007).
	Regarding Claim 1, the ‘532 application, teaches a computer implemented method of processing a return indication, the method comprising: 
Receiving an indication of a return of an item. (Claim 1)(The ‘532 application teaches receiving an indication of a return of an item)
Obtaining related inventory information. (Claim 1)(The ‘532 application teaches obtaining related inventory information) 
Selecting a physical return location for returning the item based on the related inventory information.(Claim 1)(The ‘532 application teaches selecting a physical return location for returning the item based on the related inventory information) 

Conveying an output associated with the selected physical return location 
	With respect to the above limitations: while The ‘532 application teaches receiving an indication for returning an item, which, inventory information will be retrieved allowing for a physical return location to be selected and then providing the selected physical return location. However, the ‘532 application, doesn’t explicitly teach that the selection of the physical return location is based on inventory and that the system will provide a shipping label to the user. 
	But, Anthony et al. in the analogous art of returning merchandise, teaches 
Wherein selecting the physical return location is based on inventory management. (Column 6, Lines 64-67); (Column 7, Lines 1-4); and (Column 7, Lines 60-67)(Anthony et al. teaches that potential return locations may be determined based on multiple factors, such as inventory levels at a distribution center that are low relative to current or projected demand and/or an expressed  desire to receive an item from other customer (i.e., related inventory information). Anthony et al., further, teaches that the system is able to weight these various factors that will then provide possible return locations, which, will allow a customer to manually select a return location, see Column 19, Lines 4-28)
Sending a shipping label or attachable device associated with the selected physical return location. (Column 10, Lines 20-26); and (Claim 3)(Anthony teaches that the system will provide information to the customer, which, can include displaying a shipping label via the web page 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide a selected return location of the ‘532 application, by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then determine possible return locations based on inventory information and then provide a user with a printable shipping label of Anthony et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent delays in the return process and financial difficulties for merchants. (Anthony et al.: Column 2 , Line 29-51) 
	
	Regarding Claim 6, The ‘532 application/Anthony et al., teaches conveying an output associated with the selected physical return location 

	 But, Anthony et al. in the analogous art of returning merchandise, teachessending a shipping label or attachable device with the selected physical return location comprises sending electronically a printable shipping label associated with the selected physical return location. (Column 10, Lines 20-26); and (Claim 3)(Anthony teaches that the system will provide information to the customer, which, can include displaying a shipping label via a web page for the customer to print and use for the item return. Examiner, respectfully, notes that the shipping label will consist of return location information on the label (i.e., associated with the selected physical return location), see Column 13, Lines 8-12. Examiner, further, notes that based on BRI that the shipping label can simply be an electronically sent, via a web page and/or electronic mail, printable label, as per applicant’s specification 0014 and 0079)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide a selected return location of the ‘532 application, by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then determine possible return locations based on inventory information and then provide a user with a printable shipping label of Anthony et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to 

	Regarding Claim 7, The ‘532 application/Anthony et al., teaches 
	With respect to the above limitations: while the ‘532 application teaches providing the selected physical return location associated with the physical return location. However, the ‘532 application, doesn’t explicitly teach the physical return address will be printed on a shipping label. 
	But, Anthony et al. in the analogous art of returning merchandise, teaches wherein the printable shipping label contains a physical return address. (Column 13, Lines 8-12)(Fig. 1C(150a)(Anthony et al. teaches that the shipping label includes the address for the selected return location)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify conveying an output of a selected physical return location by conveying the physical return address of the ‘532 application, by incorporating the teachings of providing a shipping label to a customer that includes an address of the selected return location of Anthony et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the 

	Regarding Claim 8, The ‘532 application/Anthony et al., teaches all the limitations as applied to Claim 6. 
	However, The ‘532 application, doesn’t explicitly teach wherein the printable shipping label contains a barcode of the selected physical return location.  
	But, Anthony et al. in the analogous art of returning merchandise, teaches wherein the printable shipping label contains a barcode of the selected physical return location. (Column 13, Lines 15-29); and (Fig. 1C (160C))(Anthony et al. teaches the printable return shipping label can consist of a barcode, which, is used at the return location in order to obtain information about the return in order to determine how to handle the return)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify conveying an output of a selected physical return location by conveying the physical return address of the ‘532 application, by incorporating the teachings of providing a shipping label to a customer that includes an address of the selected return location of Anthony et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent delays in the return process. (Anthony et al.: Column 2, Line 29-51) 

	Regarding Claim 9, The ‘532 application/Anthony et al., teaches all the limitations as applied to Claim 6. 
	However, The ‘532 application, doesn’t explicitly teach wherein the printable shipping label contains a logistics identifier associated with the selected physical return location.   
	But, Anthony et al. in the analogous art of returning merchandise, teaches wherein the printable shipping label contains a logistics identifier associated with the selected physical return location. (Column 13, Lines 15-29); and (Fig. 1C (160C))(Anthony et al. teaches the printable return shipping label can consist of an permit number and an alphanumeric code, which, is used at the return location in order to obtain information about the return in order to determine how to handle the return)  	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify conveying an output of a selected physical return location by conveying the physical return address of the ‘532 application, by incorporating the teachings of providing a shipping label to a customer that includes an permit and alphanumeric code on the shipping label of Anthony et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent delays in the return process. (Anthony et al.: Column 2, Line 29-51) 

	Regarding Claim 11, The ‘532 application/Anthony et al., teaches where obtaining the related inventory information involves using a related inventory API. 

	Regarding Claim 12, The ‘532 application/Anthony et al., teaches a system for processing a return indication, the system comprising:



Obtaining related inventory information 
Selecting a physical return location for returning the item based on the related inventory information. .(Claim 1)(The ‘532 application teaches selecting a physical return location for returning the item based on the related inventory information) 

Conveying an output associated with the selected physical return location 
	With respect to the above limitations: while The ‘532 application teaches receiving an indication for returning an item, which, inventory information will be retrieved allowing for a physical return location to be selected and then providing the selected physical return location. However, the ‘532 application, doesn’t explicitly teach receiving an indication for the return of an item via an interface, which, a processor and memory will receive this information. The ‘532 application, also, doesn’t explicitly teach an inventory database that will contain inventory information. The ‘532 application, further, doesn’t explicitly teach that the selection of the physical return location is based on inventory and that the system will provide a shipping label to the user. 
	But, Anthony et al. in the analogous art of returning merchandise, teaches 
An interface for receiving an indication of a return of an item. (Column 3, Lines 58-65); and (Column 6, Lines 37-44)(Anthony et al. teaches a customer is able to initiate an indication for a return by the customer via a web site. The customer can indicate a desire or intention to return one or more items. Anthony et al., further, teaches that the customer is able to interact with the web site via a graphical user interface, see Column 3, Lines 58-65)
An inventory database containing inventory for a set of physical return locations. (Column 15, Lines 27-31)(Anthony et al. teaches various factors used to determine available return locations, see (Column 6, Lines 64-67); (Column 7, Lines 1-4); and (Column 7, Lines 60-67). 
A processor and memory configured to process the received return. (Column 14, Lines 57-67); and (Column 15, Lines 1-5)(Anthony teaches a computing device that includes a DIRH system that receives an indication about one or more return items from a customer, see Column 15, Lines 6-9. Anthony et al., also, teaches that the computing system includes a CPU and a memory, which, are used to receive information about items to be returned and determine return locations. Anthony et al., further, teaches that the computing system is able to determine a variety of additional return processing activates to be performed for the items to be returned)
Inventory information from the inventory database. (Column 6,  Lines 64-67); (Column 7, Lines 1-4); and (Column 7, Lines 60-67)(Anthony et al. teaches that after the customer indicates a return for an item then the system will determine a return location. Anthony et al., further, teaches that potential return locations may include factors a need for an item, such as inventory levels at a distribution center that are low relative to current or projected demand and/or an expressed  desire to receive an item from other customer (i.e., related inventory information))
Wherein selecting the physical return location is based on inventory management. (Column 6, Lines 64-67); (Column 7, Lines 1-4); and (Column 7, Lines 60-67)(Anthony et al. teaches that potential return 
Sending a shipping label or attachable device associated with the selected physical return location. (Column 10, Lines 20-26); and (Claim 3)(Anthony teaches that the system will provide information to the customer, which, can include displaying a shipping label via the web page for the customer to print and use for the item return. Examiner, respectfully, notes that the shipping label will consist of return location information on the label (i.e., associated with the selected physical return location), see Column 13, Lines 8-12)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide a selected return location of the ‘532 application, by incorporating the teachings of receiving an return request via a user interface, which, the system will then determine inventory information that is stored within a database in order for the return system to determine possible return locations based on inventory information and then provide a user with a printable shipping label of Anthony et al., since the claimed invention is merely providing some teaching, 

	Regarding Claim 17, The ‘532 application/Anthony et al., teaches configured to convey an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location by sending electronically a printable shipping label associated with the selected physical return location. (See, relevant double patenting rejection of Claim 6)

	Regarding Claim 18, The ‘532 application/Anthony et al., teaches wherein the printable shipping label contains a physical return address of the selected physical return location. (See, relevant double patenting rejection of Claim 7)

	Regarding Claim 19, The ‘532 application/Anthony et al., teaches wherein the printable shipping label contains a barcode of the selected physical return location. (See, relevant double patenting rejection of Claim 8)

	Regarding Claim 20, The ‘532 application/Anthony et al., teaches wherein the printable shipping label contains a logistics identifier associated with the selected physical return location. (See, relevant double patenting rejection of Claim 9)

Regarding Claim 22, The ‘532 application/Anthony et al., teaches a related inventory API for use in obtaining the related inventory information. (See, relevant double patenting rejection of Claim 11) 

	Claim(s) 2-5, 10, 13-16, and 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1 and 6-7 of copending Application No. 16/506,532 (hereinafter “the 532 application”) in view of Anthony et al. (US 8,156,007) and further in view of Stashluk, Jr. et al. (US 2004/0193436).
	
	Regarding Claim 2, the ‘532 application, teaches all the limitations as applied to Claim 1 and wherein conveying an output associated with the selected physical return location 
	With respect to the above limitations: while the ‘532 application teaches providing the selected physical return location associated with the physical return location. However, the ‘532 application, doesn’t explicitly teach sending a physical shipping label associated with a physical return location.  
	But, Anthony et al. in the analogous art of returning merchandise, teaches sending a shipping label or attachable device associated with the selected physical return location. (Column 10, Lines 20-26); and (Claim 3)(Anthony teaches 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide a selected return location of the ‘532 application, by incorporating the teachings of receiving an return request via a user interface, which, the system will then determine inventory information that is stored within a database in order for the return system to determine possible return locations based on inventory information and then provide a user with a printable shipping label of Anthony et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent delays in the return process and financial difficulties for merchants. (Anthony et al.: Column 2, Line 29-51) 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that is associated with a return location. However, the ‘532 application and Anthony et al., do not explicitly teach that the shipping label will be physically sent to the customers location. 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label. (Paragraph(s) 0021-0022)(Stashluk, Jr. et al. teaches a 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide a selected return location of the ‘532 application and a customer requesting to return an item, which, the return system will then provide an return shipping label of Anthony et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label to the customer of Stashluk, Jr. et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the speed of mailing a return item back to a merchant, which, in turn will reduce the cost of returning the item back to the merchant. (Stashluk, Jr. et al.: Paragraph 0005)

	Regarding Claim 3, the ‘532 application/Anthony et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2.
	However, the ‘532 application doesn’t explicitly teach wherein the physical shipping label is imprinted with a physical return address of the selected physical return location. 
shipping label is imprinted with a physical return address of the selected physical return location. (Column 13, Lines 8-12)(Fig. 1C (150a))(Anthony et al. teaches that the shipping label includes the address for the selected return location)   
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide a selected return location of the ‘532 application, by incorporating the teachings of receiving an return request via a user interface, which, the system will then determine inventory information that is stored within a database in order for the return system to determine possible return locations based on inventory information and then provide a user with a printable shipping label with a selected return location address of Anthony et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent delays in the return process and financial difficulties for merchants. (Anthony et al.: Column 2, Line 29-51) 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that includes an address for the selected return location. However, the ‘532 application and Anthony et al., do not explicitly teach that the shipping label will be physically sent to the customers location with a physical return address imprinted on it 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label imprinted with a physical return address. (Paragraph(s) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide a selected return location of the ‘532 application and a customer requesting to return an item, which, the return system will then provide an return shipping label with the selected return location address on it of Anthony et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label that has address information imprinted on it for the closest return location of Stashluk, Jr. et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the speed of mailing a return item back to a merchant, which, in turn will reduce the cost of returning the item back to the merchant. (Stashluk, Jr. et al.: Paragraph 0005)
Regarding Claim 4, the ‘532 application/Anthony et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2.
	However, the ‘532 application, doesn’t explicitly teach wherein the physical shipping label is imprinted with a barcode of the selected physical return location. 
	But, Anthony et al. in the analogous art of returning merchandise, wherein the shipping label is imprinted with a barcode of the selected physical return location. (Column 13, Lines 15-29); and (Fig. 1C (160C))(Anthony et al. teaches that the printable return shipping label can consist of a barcode, which, is used at the return location in order to obtain information about the return in order to determine how to handle the return)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide a selected return location of the ‘532 application, by incorporating the teachings of receiving an return request via a user interface, which, the system will then determine inventory information that is stored within a database in order for the return system to determine possible return locations based on inventory information and then provide a user with a printable shipping label with a barcode of Anthony et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent delays in the return process and financial difficulties for merchants. (Anthony et al.: Column 2, Line 29-51) 

	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label imprinted with a barcode. (Paragraph(s) 0021-0022 and 0047)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label, see Paragraph(s) 0021-0022. Stashluk, Jr. et al., further, teaches that the return label includes a barcode and possibly additional barcodes, which, are carriers (e.g., returns provider) tracking information, as taught in paragraph(s) 0030 and 0047)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide a selected return location of the ‘532 application and a customer requesting to return an item, which, the return system will then provide an return shipping label of Anthony et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label that has a barcode attached of Stashluk, Jr. et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference 
	
	Regarding Claim 5, the ‘532 application/Anthony et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2.
	However, the ‘532 application, doesn’t explicitly teach wherein . 
	But, Anthony et al. in the analogous art of returning merchandise, teaches wherein the shipping label is imprinted with a logistics identifier associated with the selected physical return location (Column 13, Lines 15-29); and (Fig. 1C (160C))(Anthony et al. teaches the printable return shipping label can consist of an permit number and an alphanumeric code (i.e., logistics identifiers), which, is used at the return location in order to obtain information about the return in order to determine how to handle the return)  
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide a selected return location of the ‘532 application, by incorporating the teachings of receiving an return request via a user interface, which, the system will then determine inventory information that is stored within a database in order for the return system to determine possible return locations based on inventory information and then provide a user with a printable shipping label 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that includes a permit number and alphanumeric code information. However, the ‘532 application and Anthony et al., doesn’t explicitly teach that the shipping label will be physically sent to the customers location that has logistic information imprinted on it. 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label imprinted with a logistics identifier. (Paragraph(s) 0021-0022 and 0041)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label, see Paragraph(s) 0021-0022. Stashluk, Jr. et al., further, teaches that the return label includes a permit information for a returns provider, see paragraph 0041. Examiner, respectfully, notes that the USPS returns provide will be the closest mail center to the customer for returning the item (i.e., return location), as taught in paragraph(s) 0030 and 0061)	


	Regarding Claim 10, the ‘532 Application/Anthony et al., teaches all the limitations as applied to Claim 1 and wherein conveying an output associated with the selected physical return location 

	But, Anthony et al. in the analogous art of returning merchandise, teaches sending a shipping label or attachable device associated with the selected physical return location. (Column 10, Lines 20-26); and (Claim 3)(Anthony teaches that the system will provide information to the customer, which, can include displaying a shipping label via the web page for the customer to print and use for the item return. Examiner, respectfully, notes that the shipping label will consist of return location information on the label (i.e., associated with the selected physical return location), see Column 13, Lines 8-12)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide a selected return location of the ‘532 application, by incorporating the teachings of receiving an return request via a user interface, which, the system will then determine inventory information that is stored within a database in order for the return system to determine possible return locations based on inventory information and then provide a user with a printable shipping label of Anthony et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to 
	With respect to the above limitation: while Anthony et al. teaches providing a shipping label to a customer for printing in order to return an item. However, Anthony et al., doesn’t explicitly teach providing an attachable device that comprises an IoT chipset. 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches an attachable device associated with the selected physical return location comprises sending an attachable device associated with the selected physical return location, the attachable device comprising an IoT (internet of things) chipset. (Paragraph(s) 0021-0022 and 0045)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order and/or separately mailed to the customer (i.e., sending a physical attachable device label). Anthony et al., further, teaches that the provided label can consist of a barcode that includes an electronic circuitry such as an RFID tag (i.e., attachable device comprising an IoT chipset), see paragraph 0045.  Examiner, respectfully, notes that return location is able to scan the barcode in order to retrieve information, which, provides a process for allowing others to connect to the IoT with a simple scan of the barcode that will help with tracking)	
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide a selected return location of the ‘532 application and a customer requesting to return an item, which, the return system will 

	Regarding Claim 13, the ‘532 Application/Anthony et al./Stashluk, Jr. et al., teaches configured to convey an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location by sending a physical shipping label associated with the selected physical return location. (See, relevant double rejection of Claim(s) 2)

	Regarding Claim 14, the ‘532 Application/Anthony et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 13 and wherein the physical shipping label is imprinted with a physical return address of the selected physical return location. (See, relevant double rejection of Claim 3)

	Regarding Claim 15, the ‘532 Application/Anthony et al./Stashluk, Jr. et al., teaches wherein the physical shipping label is imprinted with a barcode of the selected physical return location. (See, relevant double rejection of Claim 4)

	Regarding Claim 16, the ‘532 Application/Anthony et al./Stashluk et al., teaches wherein the physical shipping label is imprinted with a logistics identifier associated with the selected physical return location. (See, relevant double rejection of Claim 5)

	Regarding Claim 21, the ‘532 Application/Anthony et al./Stashluk et al., teaches configured to convey an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location by sending an attachable device associated with the selected physical return location, the attachable device comprising an IoT  (internet of things) chipset. (See, relevant double rejection of Claim 10)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 11-12, 17-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony et al. (US 8,156,007).
	Regarding Claim 1, Anthony et al., teaches a computer implemented method of processing a return indication, the method comprising: 
Receiving an indication of a return of an item. (Column 6, Lines 37-44)(Anthony et al. teaches a customer is able to initiate an indication for a return by the customer via a web site. The customer can indicate a desire or intention to return one or more items)
Obtaining related inventory information. (Column 6,  Lines 64-67); (Column 7, Lines 1-4); and (Column 7, Lines 60-67)(Anthony et al. teaches that after the customer indicates a return for an item then the system will determine a return location. Anthony et al., further, teaches that potential return locations may include factors a need for an item, such as inventory levels at a distribution center that are low relative to current or projected demand and/or an expressed  desire to receive an item from other customer (i.e., related inventory information))
Selecting a physical return location for returning the item based on the related inventory information. (Column 15, Lines 54-62)(Anthony et al. teaches that a user interactor component may provide information to the customer regarding the determined return locations based on the various 
Wherein selecting the physical return location is based on inventory management. (Column 6, Lines 64-67); (Column 7, Lines 1-4); and (Column 7, Lines 60-67)(Anthony et al. teaches that potential return locations may be determined based on multiple factors, such as inventory levels at a distribution center that are low relative to current or projected demand and/or an expressed  desire to receive an item from other customer (i.e., related inventory information). Anthony et al., further, teaches that the system is able to weight these various factors that will then provide possible return locations, which, will allow a customer to manually select a return location, see Column 19, Lines 4-28)
Conveying an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location. (Column 10, Lines 20-26); and (Claim 3)(Anthony teaches that the system will provide information to the customer, which, can include displaying a shipping label via the web page for the customer to print and use for the item return. Examiner, respectfully, notes that the shipping label will consist of return location information on the label (i.e., associated with the selected physical return location), see Column 13, Lines 8-12)

Regarding Claim 6, Anthony et al., teaches all the limitations as applied to Claim 1 and wherein conveying an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location comprises sending electronically a printable shipping label associated with the selected physical return location. (Column 10, Lines 20-26); and (Claim 3)(Anthony teaches that the system will provide information to the customer, which, can include displaying a shipping label via a web page for the customer to print and use for the item return. Examiner, respectfully, notes that the shipping label will consist of return location information on the label (i.e., associated with the selected physical return location), see Column 13, Lines 8-12. Examiner, further, notes that based on BRI that the shipping label can simply be an electronically sent, via a web page and/or electronic mail, printable label, as per applicant’s specification 0014 and 0079)

	Regarding Claim 7, Anthony et al., teaches all the limitations as applied to Claim 6 and wherein the printable shipping label contains a physical return address of the selected physical return location. (Column 13, Lines 8-12)(Fig. 1C(150a)(Anthony et al. teaches that the shipping label includes the address for the selected return location)

	Regarding Claim 8, Anthony et al., teaches all the limitations as applied to Claim 6 and wherein the printable shipping label contains a barcode of the selected physical return location. (Column 13, Lines 15-29); and (Fig. 1C (160C))(Anthony et al. teaches the printable return shipping label can consist of a barcode, which, is used at 

	Regarding Claim 9, Anthony et al., teaches all the limitations as applied to Claim 6 and wherein the printable shipping label contains a logistics identifier associated with the selected physical return location. (Column 13, Lines 15-29); and (Fig. 1C (160C))(Anthony et al. teaches the printable return shipping label can consist of an permit number and an alphanumeric code, which, is used at the return location in order to obtain information about the return in order to determine how to handle the return)  

	Regarding Claim 11, Anthony et al., teaches all the limitations as applied to Claim 1 and where obtaining the related inventory information involves using a related inventory API. (Column 20, Lines 12-21 and 27-41)(Anthony et al. teaches item return information, such as indications of demand for an item and capacity to handle an item return at an item return location (i.e., related inventory information) can be received by an API mechanism) 

	Regarding Claim 12, a system for processing a return indication, the system comprising:
An interface for receiving an indication of a return of an item. (Column 3, Lines 58-65); and (Column 6, Lines 37-44)(Anthony et al. teaches a customer is able to initiate an indication for a return by the customer via a 
An inventory database containing inventory for a set of physical return locations. (Column 15, Lines 27-31)(Anthony et al. teaches various factors used to determine available return locations, see (Column 6, Lines 64-67); (Column 7, Lines 1-4); and (Column 7, Lines 60-67). Anthony et al., further, teaches that relevant information about the return locations such as return factors are stored in a return factor information database, see (Column 15, Lines 27-31))
A processor and memory configured to process the received return indication by: (Column 14, Lines 57-67); and (Column 15, Lines 1-5)(Anthony teaches a computing device that includes a DIRH system that receives an indication about one or more return items from a customer, see Column 15, Lines 6-9. Anthony et al., also, teaches that the computing system includes a CPU and a memory, which, are used to receive information about items to be returned and determine return locations. Anthony et al., further, teaches that the computing system is able to determine a variety of additional return processing activates to be performed for the items to be returned)
Obtaining related inventory information from the inventory database. (See, relevant rejection of Claim 1(b)
Selecting a physical return location for returning the item based on the related inventory information. (See, relevant rejection of Claim 1(c))
Wherein selecting the physical return location is based on inventory management. (See, relevant rejection of Claim 1(d))
Conveying an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location. (See, relevant rejection of Claim 1(e)) 

	Regarding Claim 17, Anthony et al., teaches all the limitations as applied to Claim 12 and configured to convey an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location by sending electronically a printable shipping label associated with the selected physical return location. (See, relevant rejection(s) of Claim(s) 6 and 12)

	Regarding Claim 18, Anthony et al., teaches all the limitations as applied to Claim 17 and wherein the printable shipping label contains a physical return address of the selected physical return location. (See, relevant rejection(s) of Claim(s) 7 and 17)

	Regarding Claim 19, Anthony et al., teaches all the limitations as applied to Claim 17 and wherein the printable shipping label contains a barcode of the selected physical return location. (See, relevant rejection(s) of Claim(s) 8 and 17)

	Regarding Claim 20, Anthony et al., teaches all the limitations as applied to Claim 17 and wherein the printable shipping label contains a logistics identifier associated with the selected physical return location. (See, relevant rejection(s) of Claim(s) 9 and 17)

	Regarding Claim 22, Anthony et al., teaches all the limitations as applied to Claim 12 and comprising a related inventory API for use in obtaining the related inventory information. (See, relevant rejection(s) of Claim(s) 11 and 12)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-5, 10, 13-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (US 8,156,007) in view of Stashluk, Jr. et al. (US 2004/0193436).
	Regarding Claim 2, Anthony et al., teaches all the limitations as applied to Claim 1 and wherein conveying an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location comprises 

	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label. (Paragraph(s) 0021-0022)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label of Anthony et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label to the customer of Stashluk, Jr. et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the speed of mailing a return item back to a merchant, which, in turn will reduce the cost of returning the item back to the merchant. (Stashluk, Jr. et al.: Paragraph 0005)

	Regarding Claim 3, Anthony et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2 and wherein 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that includes an address for the selected return location. However, Anthony et al., doesn’t explicitly teach that the shipping label will be physically sent to the customers location with a physical return address imprinted on it 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label imprinted with a physical return address. (Paragraph(s) 0021-0022 and 0042)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label, see Paragraph(s) 0021-0022. Stashluk, Jr. et al., further, teaches that the return label includes a delivery location address for the carrier center, see paragraph 0042. Examiner, respectfully, notes that the carrier center is an returns provider, which, is selected based on location and how close the certain mail center is to the customer and the returned item (i.e., physical return location), as taught in paragraph(s) 0030 and 0061)	
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label with the selected return location address on it of Anthony et al., by incorporating the teachings of 

	Regarding Claim 4, Anthony et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2 and wherein 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that includes a barcode. However, Anthony et al., doesn’t explicitly teach that the shipping label will be physically sent to the customers location that has a barcode imprinted on it. 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label imprinted with a barcode. (Paragraph(s) 0021-0022 and 0047)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label of Anthony et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label that has a barcode attached of Stashluk, Jr. et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the speed of mailing a return item back to a merchant, which, in turn will reduce the cost of returning the item back to the merchant. (Stashluk, Jr. et al.: Paragraph 0005)
	
	Regarding Claim 5, Anthony et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2 and wherein 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that includes a permit number and alphanumeric code information. However, Anthony et al., doesn’t explicitly teach that the shipping label will be physically sent to the customers location that has logistic information imprinted on it. 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label imprinted with a logistics identifier. (Paragraph(s) 0021-0022 and 0041)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label, see Paragraph(s) 0021-0022. Stashluk, Jr. et al., further, teaches that the return label includes a permit information for a returns provider, see paragraph 0041. Examiner, respectfully, notes that the USPS returns provide will be the closest mail center to the customer for returning the item (i.e., return location), as taught in paragraph(s) 0030 and 0061)	
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label with permit information of Anthony et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label that 

	Regarding Claim 10, Anthony et al., teaches all the limitations as applied to Claim 1 and wherein conveying an output associated with the selected physical return location by sending a shipping label 
	With respect to the above limitation: while Anthony et al. teaches providing a shipping label to a customer for printing in order to return an item. However, Anthony et al., doesn’t explicitly teach providing an attachable device that comprises an IoT chipset. 
an attachable device associated with the selected physical return location comprises sending an attachable device associated with the selected physical return location, the attachable device comprising an IoT (internet of things) chipset. (Paragraph(s) 0021-0022 and 0045)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order and/or separately mailed to the customer (i.e., sending a physical attachable device label). Anthony et al., further, teaches that the provided label can consist of a barcode that includes an electronic circuitry such as an RFID tag (i.e., attachable device comprising an IoT chipset), see paragraph 0045.  Examiner, respectfully, notes that return location is able to scan the barcode in order to retrieve information, which, provides a process for allowing others to connect to the IoT with a simple scan of the barcode that will help with tracking)	
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label with permit information of Anthony et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label that includes an electronic circuit RFID tag as a barcode placed on the shipping label in order for the system to determine package and shipment information of Stashluk, Jr. et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the 

	Regarding Claim 13, Anthony et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 12 and configured to convey an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location by sending a physical shipping label associated with the selected physical return location. (See, relevant rejection(s) of Claim(s) 2 and 12)

	Regarding Claim 14, Anthony et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 13 and wherein the physical shipping label is imprinted with a physical return address of the selected physical return location. (See, relevant rejection(s) of Claim(s) 3 and 12)

	Regarding Claim 15, Anthony et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 13 and wherein the physical shipping label is imprinted with a barcode of the selected physical return location. (See, relevant rejection(s) of Claim(s) 4 and 12)

	Regarding Claim 16, Anthony et al./Stashluk et al., teaches all the limitations as applied to Claim 13 and wherein the physical shipping label is imprinted with a logistics Claim(s) 5 and 12)

	Regarding Claim 21, Anthony et al./Stashluk et al., teaches all the limitations as applied to Claim 12 and configured to convey an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location by sending an attachable device associated with the selected physical return location, the attachable device comprising an IoT  (internet of things) chipset. (See, relevant rejection(s) of Claim(s) 10 and 12)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Barcodes and The Internet of Things,” Wasp Buzz, July 20, 2014, (hereinafter Barcodes). Barcodes teaches combining the use of radio-frequency identification (RFID) with both barcodes and QR codes, which, allows a consumer to connect to the IoT with the simple scan of a smartphone or tablet. Barcodes, further, teaches this will provide consumers and managers with a better idea of their inventory status, see Page 2 “A Barcode’s Role.”
“IoT Devices: What You Need to Know About RFID,” Apptricity, July 10, 2020, (hereinafter IoT). IoT teaches that an RFID chip tag can be attached to an object in order to identify and capture object data. IoT, further, teaches that the RFID chip tag is able to provide data to other devices remotely about an object. Radio Frequency Identification…,” and “How are RFID used with IoT devices.” Examiner, respectfully, notes that the prior art date doesn’t predate applicant’s priority date. 
“QR Codes: Funky-Looking Signs Fueling the Internet of Things,” by Janani Gopalakrishnan Vikram, April 17, 2013, (hereinafter QR). QR teaches that there are several technologies that fuel the IoT, which, use chips or code that store information such as near-field communication, Zigbee, and radio frequency. This allows information to be communicated to other devices via the tags. The codes place information on an object, which, are used as a tool for the IoT in order to help track object(s), see page 1 “Simply put, the IoT…, and page 2 “Like the QR codes.” 
Wenneman et al. (US 9,692,738). Wenneman et al. teaches a buyer can initiate a request to return an item associated with an order from a seller, via an user interface, see Column 6, Lines 1-10. Wenneman et al., further, teaches that the user can be provide a downloadable and/or printable shipping label for the return item, see Column 6, Lines 20-33. 
Drey (US 2018/0107978). Drey teaches that a user is able to indicate a return request for a package via a mobile application. Drey, further, teaches that the request will be sent to the order management system, which, the order management system includes an inventory system for keeping track of stock information. Drey, also, teaches that return packaging will be provided to the 
Jaff et al. (US 9,697,548). Jaff et al. teaches that a user can initiate a return request for an item. Jaff et al., further, teaches that the system will then provide one or more suggested return locations to the user based on location information. The suggested return locations are able to provide the supplies for shipping the return item, see Column 15, Lines 36-42 and Column 16, Lines 43-47. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628